  Case 16-28429         Doc 69     Filed 02/27/19 Entered 02/27/19 13:08:27              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-28429
         JANET M FRAZIER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/03/2016.

         2) The plan was confirmed on 12/06/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 02/12/2019.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-28429        Doc 69     Filed 02/27/19 Entered 02/27/19 13:08:27                     Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $30,747.00
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $30,747.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,310.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,426.14
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,736.14

Attorney fees paid and disclosed by debtor:               $690.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal       Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE BANK USA          Unsecured         533.00        533.71           533.71           0.00        0.00
CORPORATE AMERICA FAMILY CU Unsecured        1,995.36       2,323.62         2,323.62           0.00        0.00
CROWN PARK CONDO ASSOC        Unsecured            NA            NA               NA            0.00        0.00
CROWN PARK CONDO ASSOC        Secured        2,462.80       3,313.80         3,813.80      1,759.97         0.00
FFCC COLUMBUS INC             Unsecured         330.00           NA               NA            0.00        0.00
Green Valley Cash             Unsecured         343.10           NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE      Priority       2,029.70       8,054.81         3,843.90      2,893.07         0.00
INTERNAL REVENUE SERVICE      Priority       1,358.41            NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE      Unsecured            NA         808.51           808.51           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured         399.00        442.80           442.80           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured         438.00        488.96           488.96           0.00        0.00
LVNV FUNDING                  Unsecured         833.00        904.37           904.37           0.00        0.00
NORTH SHORE UNIVERSITY HEALT Unsecured       2,272.15            NA               NA            0.00        0.00
OPPORTUNITY LOANS             Unsecured      1,122.72       1,122.72         1,122.72           0.00        0.00
PHH MORTGAGE CO               Secured              NA     12,606.11        12,606.11      12,606.11         0.00
PHH MORTGAGE CO               Secured      155,895.00    245,789.72              0.00           0.00        0.00
PHH MORTGAGE CO               Unsecured     92,374.58            NA               NA            0.00        0.00
SANTANDER CONSUMER USA        Secured       11,592.00     27,331.85        23,111.71       2,293.86    6,457.85
SANTANDER CONSUMER USA        Unsecured     15,711.37            NA          4,220.14           0.00        0.00
SCHERMERHORN & CO INC         Unsecured         851.00           NA               NA            0.00        0.00
SPOT LOAN                     Unsecured         252.94          0.00             0.00           0.00        0.00
WLCC DBA CHECKADVANCE USA.NE Unsecured          181.00        181.00           181.00           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-28429         Doc 69      Filed 02/27/19 Entered 02/27/19 13:08:27                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                $12,606.11         $12,606.11             $0.00
       Debt Secured by Vehicle                           $23,111.71          $2,293.86         $6,457.85
       All Other Secured                                  $3,813.80          $1,759.97             $0.00
 TOTAL SECURED:                                          $39,531.62         $16,659.94         $6,457.85

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $3,843.90          $2,893.07              $0.00
 TOTAL PRIORITY:                                          $3,843.90          $2,893.07              $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,025.83                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,736.14
         Disbursements to Creditors                            $26,010.86

TOTAL DISBURSEMENTS :                                                                      $30,747.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 02/27/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
